UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐x

UNITED STATES OF AMERICA                         :
                                                        MEMORANDUM DECISION
              ‐ against ‐                        :
                                                        87‐cr‐00419‐DC‐16
PERSIO TORRES‐NUNEZ,                             :

                            Defendant.           :

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐x

APPEARANCES:                AUDREY STRAUSS, Esq.
                            United States Attorney for the
                            Southern District of New York
                                  By:    Sarah L. Kushner, Esq.
                                         Assistant United States Attorney
                            One Saint Andrewʹs Plaza
                            New York, New York 10007

                            CLEARY GOTTLIEB STEEN & HAMILTON LLP
                            Attorneys for Defendant
                                  By:    Victor L. Hou, Esq.
                            One Liberty Plaza
                            New York, New York 10006

CHIN, Circuit Judge:

              Defendant Persio Torres‐Nunez moves for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act (the ʺFSAʺ), Pub.

L. No. 115‐391, 132 Stat. 5194 (Dec. 21, 2018). Dkt. No. 269 (ʺDef. Mem.ʺ). He contends

that there are ʺʹextraordinary and compelling reasonsʹ warranting his immediate

releaseʺ from prison because of ʺthe risk of serious illness or death should he contract
COVID‐19 and the compounding threat of infectionʺ in prison. Def. Mem. at 1. He

further contends that the sentencing factors set forth in 18 U.S.C. § 3553(a) weigh in

favor of his release. For the reasons set out below, the motion is GRANTED to the

extent set forth below.

                                     BACKGROUND

A.     Torres‐Nunezʹs Crimes, Conviction, and Sentencing

              In 1988, a jury convicted Torres‐Nunez of narcotics and racketeering

crimes, in violation of 21 U.S.C. §§ 841(b)(1)(B), 846, 848 and 18 U.S.C. § 1962(c) and (d).

On July 29, 1988, the district court (Edelstein, J.) sentenced him principally to 60 yearsʹ

imprisonment and a term of supervised release of life. With credit for his good

conduct, he is scheduled to be released in November 2024. Govʹt Oppʹn, Dkt. No. 273,

at 2; Def. Mem. at 6.

B.     Torres‐Nunezʹs Request for Compassionate Release

              Torres‐Nunez has moved to modify his sentence several times, and each

time, this Court was constrained to deny his request. On May 19, 2008, I denied Torres‐

Nunezʹs motion for a reduction of sentence under 18 U.S.C. § 3582(c)(2) because he was

not eligible for resentencing under the retroactive amendments to the Sentencing

Guidelines. United States v. Torres‐Nunez, No. 87 Cr. 419 (DC), 2008 WL 2127761

(S.D.N.Y. May 19, 2008). On June 2, 2009, I denied Torres‐Nunezʹs motion to correct his

sentence under former Rule 35(a) of the Federal Rules of Criminal Procedure. United



                                              2
States v. Torres‐Nunez, No. 87 Cr. 419 (DC), 2009 WL 1531561 (S.D.N.Y. June 2, 2009). On

May 11, 2012, I denied Torres‐Nunezʹs motion for reconsideration of its June 2, 2009

order. Dkt. No. 237. On June 26, 2015, I denied Torres‐Nunezʹs motion for a reduction

of his sentence under 18 U.S.C. § 3582(c)(2). Dkt. No. 255. On March 30, 2018, I denied

Torres‐Nunezʹs motion to correct and reduce his sentence pursuant to United States v.

Holloway, 68 F. Supp. 3d 310 (E.D.N.Y. 2014). Dkt. No. 257. And finally, on January 16,

2019, I denied Torres‐Nunezʹs motion for compassionate based on the then‐existing law.

Dkt. No. 259.

                Torres‐Nunez moved again for compassionate release and the

appointment of counsel on November 18, 2020. Dkt. No. 260. I granted his request for

counsel on January 27, 2021. Dkt. No. 262. Through his counsel, he renewed his

request for compassionate release on March 17, 2021. Dkt. No. 269.

                                       DISCUSSION

A.     Applicable Law

                Pursuant to 18 U.S.C. § 3582(c)(1)(A), as modified by the FSA, a court may

reduce a defendantʹs sentence upon motion of the Director of the Bureau of Prisons (the

ʺBOPʺ) or the defendant. See United States v. Gil, No. 90 Cr. 306 (KMW), 2020 WL

2611872, at *1 (S.D.N.Y. May 22, 2020); United States v. Patterson, No. 17 Cr. 118‐6 (KPR),

2020 WL 2571044, at *2 (S.D.N.Y. May 21, 2020). A defendant may move for a reduction




                                             3
under the statute only upon exhausting administrative remedies within the BOP. See 18

U.S.C. § 3582(c)(1)(A).

                 A court may reduce a sentence if it finds, ʺafter considering the factors set

forth in section 3553(a) to the extent they are applicable,ʺ that ʺextraordinary and

compelling reasons warrant such a reductionʺ and that the reduction ʺis consistent with

applicable policy statements issued by the Sentencing Commission.ʺ 18 U.S.C. §

3582(c)(1)(A).

                 Section 3582(c)(1)(A) provides that a court may reduce a sentence if

extraordinary and compelling reasons are shown. 18 U.S.C. § 3582(c)(1)(A). Courts

were previously bound by U.S. Sentencing Guidelines Manual § 1B1.13, which limited

the reasons that qualified as extraordinary and compelling. United States v. Brooker, 976

F.3d 228, 230 (2d Cir. 2020).1 The Second Circuit has now held, however, that district

courts are free to ʺconsider the full slate of extraordinary and compelling reasons that

an imprisoned person might bring before them in motions for compassionate release.ʺ

Brooker, 976 F.3d at 237; see also United States v. Ciprian, No. 11 Cr. 1032 (PAE), 2021 U.S.

Dist. LEXIS 18698, at *5 (S.D.N.Y. Feb. 1, 2021) (ʺ[T]he Court is not constrained by either

§ 1B1.13ʹs enumeration of extraordinary and compelling reasons or by its freestanding

requirement that the defendant seeking release not pose any danger to the



1      Pursuant to the Sentencing Guidelines, extraordinary and compelling reasons were limited to:
the medical condition of the defendant, the age of the defendant, family circumstances, and other reasons
determined by the BOP. U.S. Sentencing Manual § 1B1.13, n.1.


                                                    4
community.ʺ); United States v. Pellegrino, No. 18‐CR‐0496‐1(JS), 2020 WL 5820325, at *4

(E.D.N.Y. Sept. 30, 2020). Thus, a district court has broad discretion in considering what

circumstances constitute extraordinary and compelling reasons. Id. Rehabilitation

alone, however, ʺshall not be considered an extraordinary and compelling reason.ʺ 28

U.S.C. § 994(t).

              If a defendant qualifies for a reduction, the court must decide whether to

grant the reduction by weighing the factors set forth in section 3553(a), to the extent

they are applicable. See United States v. Israel, No. 05 CR 1039 (CM), 2019 WL 6702522, at

*2 (S.D.N.Y. Dec. 9, 2019). These include: the nature and circumstances of the offense;

the defendantʹs history and characteristics; the need for the sentence to reflect the

seriousness of the offense, to promote respect for the law, to provide just punishment

for the offense, to afford adequate deterrence to criminal conduct, and to provide the

defendant with needed medical care; and the need to avoid unwarranted disparities in

sentences. See 18 U.S.C. § 3553(a).

              On a motion for compassionate release, the defendant bears the burden of

showing that a reduction is warranted. See Patterson, 2020 WL 2571044, at *2.

B.     Application

              As a threshold matter, the government concedes that Torres‐Nunez has

exhausted his administrative remedies and demonstrated extraordinary and compelling

reasons warranting a sentence reduction. Govʹt Oppʹn at 4 (ʺThe Government does not



                                             5
dispute that the defendant has exhausted his administrative remedies and that, at a

minimum, his BMI and serious heart conditions place him at an increased risk of

contracting COVID‐19, which constitute an ʹextraordinary and compellingʹ reason

under 18 U.S.C. § 3582.ʺ).

              Accordingly, I first address the extraordinary and compelling reasons for

granting release, and then consider whether to grant the motion by weighing the factors

set forth in section 3553(a). I conclude that Torres‐Nunez has shown extraordinary and

compelling reasons for granting release, and that the statutory factors weigh in favor of

granting the motion.

       1.     Extraordinary and Compelling Reasons

              Section 3582(c)(1)(A) does not define ʺextraordinary and compelling

reasons.ʺ Rather, the Court has broad discretion to consider reasons beyond those listed

in the Sentencing Guidelines, including ʺthe severity of [the defendantʹs] sentence in

weighing his motion for compassionate release,ʺ United States v. Vargas, No. 88 Cr. 325

(VEC), 2020 WL 6886646, at *6 (S.D.N.Y. Nov. 24, 2020), the defendantʹs ʺage at the time

of his crime and the sentencing courtʹs statements about the injustice of his lengthy

sentence,ʺ and ʺthe present coronavirus pandemic, which courts around the country . . .

have used as a justification for granting some sentence reduction motions.ʺ Brooker, 976

F.3d at 238. Where ʺno single factor aloneʺ may justify release, the total circumstances

may still rise to the level of extraordinary and compelling reasons for release. See



                                             6
Vargas, 2020 WL 6886646, at *1 (finding that, in combination, the defendantʹs

rehabilitation, harsh sentence, medical issues, the pandemic, and intention to care for

his mother were extraordinary and compelling reasons). I conclude that Torres‐Nunez

has demonstrated extraordinary and compelling circumstances that qualify him for

compassionate release.

              First, Torres‐Nunez was sentenced to 60 years in prison, an exceedingly

harsh sentence for his crimes. His offense conduct predated the Sentencing Guidelines,

but his Pre‐Sentence Report (ʺPSRʺ) calculated the sentence he would have received

under the then‐existing mandatory Guidelines scheme, as this was prior to the Supreme

Courtʹs decision in United States v. Booker, 543 U.S. 220, 245 (2005). According to the

calculation in the PSR, Torres‐Nunezʹs sentencing range would have been 12 to 17.5

years under the Guidelines then in effect. PSR at 27. If Torres‐Nunez were sentenced

today, his Guidelines range would likely even be lower. See United States v. Clark, No.

97‐CR‐817 (DC), 2021 WL 1066628, at *4 (S.D.N.Y. March 18, 2021); see also Vargas, 2020

WL 6886646, at *5.

              Second, according to the BOP, Torres‐Nunez is scheduled to be released in

November 2024. Govʹt Oppʹn at 2; Def. Mem. at 6. As he has already been in prison for

approximately 33 years, he has served over 90% of his estimated time of incarceration.

              Third, Torres‐Nunez has made significant strides toward his

rehabilitation. In denying his previous request for compassionate release, I noted that



                                             7
he ʺhas demonstrated an excellent record of behavior during his time in prison,ʺ as

shown by ʺa strong letter of reference from his supervisor at the Federal Prisons

Industries Unicor as well as numerous certificates of achievement and recognition for

completing various programs offered by the prison.ʺ Dkt. No. 259 at 4. During his time

in prison, Torres‐Nunez has also worked toward his GED, Dkt. No. 270, Ex. E at 16; Def.

Mem. at 21, become a Spanish mentor, Dkt. No. 270, Ex. E at 14, and participated in

many programs related to resisting substance abuse, e.g., Dkt. No. 270, Ex. E at 20.

Indeed, the government has not identified a single disciplinary infraction he has

received during the 33 years of his incarceration.

              Fourth, as the government acknowledges, Torres‐Nunez suffers from

ʺsevere heart conditions,ʺ Gov. Opp. at 4, among other health problems, that place him

at increased risk of serious illness or death from COVID‐19. The ʺincreased risk merely

from being in prison,ʺ Clark, 2021 WL 1066628, at *8, coupled with Torres‐Nunezʹs

substantial vulnerability to COVID‐19, constitutes an extraordinary and compelling

reason for compassionate release. See, e.g., Vargas, 2020 WL 6886646, at *7; see also

United States v. Pacheco, No. 12 Cr. 408 (JMF), 2020 WL 4350257, at *1 (S.D.N.Y. July 29,

2020) (ʺ[T]he threat of COVID‐19 to those in prison, by itself, constitutes an

extraordinary and compelling reason for compassionate release.ʺ).




                                             8
       2.     The 3553(a) Factors

              I conclude, based on the circumstances discussed above and consideration

of the section 3553(a) factors, that Torres‐Nunezʹs motion should be granted. First,

while his offenses were indeed serious, they were nonviolent, and his subsequent

rehabilitation demonstrates that the ʺtime he has served in prison has achieved much of

the original sentenceʹs retributive, deterrent, and incapacitative purpose.ʺ United States

v. Pena, 459 F. Supp. 3d 544, 551 (S.D.N.Y. May 8, 2020).

              Second, shortening Torres‐Nunezʹs sentence does not undermine the

seriousness of the offense or fail to respect the law, provide just punishment, or

adequately deter criminal conduct. As discussed above, Torres‐Nunezʹs sentence was

imposed without the benefit of the Sentencing Guidelines, and under todayʹs sentencing

scheme, he surely would not have received such a harsh sentence. Additionally, courts

have found that compassionate release for defendants who have served the significant

majority of their sentences does not undermine sentencing goals. See, e.g., United States

v. Van Praagh, No. 14 Cr. 189 (PAC), 2020 WL 3892502, at *4 (S.D.N.Y. July 10, 2020).

With his anticipated release in November 2024, Torres‐Nunez has served over 90% of

his expected period of incarceration; and he has served double the time he would have

received if the mandatory Guidelines had been applied.

              Finally, Torres‐Nunez poses no danger to the public. His substantial

accomplishments in prison demonstrate his rehabilitation, and upon release, he plans to



                                             9
live with his son and his daughter‐in‐law ‐‐ an active‐duty police officer. Def. Mem. at

12.

              Accordingly, the 3553(a) factors weigh in favor of Torres‐Nunezʹs

compassionate release.

                                     CONCLUSION

              Torres‐Nunezʹs motion for compassionate release is hereby GRANTED, as

follows:

       1.     Torres‐Nunezʹs sentence of incarceration is reduced to time served plus

ten days;

       2.     the BOP shall release Torres‐Nunez from custody, no later than ten days

from today; and

       3.     Torres‐Nunezʹs term of supervised release is reduced to three years,

subject to the conditions of release set forth in the original judgment, with the following

modifications:

              a.     Upon release, Torres‐Nunez shall travel from his facility to his sonʹs

home in Florida, wearing a mask en route, and shall comply with any applicable

COVID‐19 protocols; and




                                            10
             b.     Torres‐Nunez shall report to the nearest Probation Office within 15

days after his release from custody.

             SO ORDERED.

Dated:       New York, New York
             April 28, 2021



                                               ___/s/DC_____________________
                                               DENNY CHIN
                                               United States Circuit Judge
                                               Sitting by Designation




                                          11
